Citation Nr: 1307024	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include arthritis of the left shoulder, including as secondary to the service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied, in relevant part, service connection for a left shoulder disorder, to include arthritis of the left shoulder, including on a secondary basis.  The Veteran perfected a timely appeal of this issue.  (See July 2008 Notice of Disagreement; June 2009 Statement of the Case; and July 2009 Substantive Appeal (VA Form 9)).

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his July 2009 Substantive Appeal, the Veteran requested a personal hearing before a member of the Board (Veterans Law Judge) at the local RO (i.e., Travel Board hearing).  The local RO sent the Veteran letters in February 2010 and March 2010, notifying him that he had been scheduled for such a hearing on April 1, 2010.  The information of record indicates that the Veteran failed to appear for this scheduled Board hearing.

In an Informal Hearing Presentation (IHP), dated November 2012, the Veteran's representative informed VA that the Veteran's address had changed, provided VA with the Veteran's correct mailing address, and maintained that the Veteran may not have received the notice of the previously scheduled hearing.  Based on this information, the Board sent the Veteran a letter in December 2012, asking whether he still desired to have a Travel Board hearing.  In February 2013, the Veteran responded, again, requesting a Board hearing at the local RO (i.e., a Travel Board hearing).  Given these particular circumstances, a remand is required to reschedule the Veteran for another Board hearing at the local RO, with the letter notification sent to his correct mailing address.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal hearing before a Veterans Law Judge of the Board of Veterans' Appeal (i.e., a Travel Board hearing) at the local RO.  Written notice of the date and time of the scheduled Board hearing must be sent to the Veteran's latest address of record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


